PER CURIAM.
Defendants have appealed from a judgment entered against them in the trial court and on February 19, 1946, filed their brief. The authorities therein cited reasonably sustain the allegations of error. The plaintiff has filed no brief and has offered no excuse for such failure. Under such circumstances as stated in Gooldy v. Hines, 186 Okla. 583, 99 P. 2d 498, it is not the duty of this court to search the record for some theory upon which to sustain the action of the trial court but the cause may be reversed and remanded, with directions.
The cause is reversed and remanded, with directions to vacate the judgment entered for the plaintiff and to dismiss the action.
HURST, C.J., DAVISON, V.C.J., and RILEY, BAYLESS, WELCH, CORN, GIBSON, and LUTTRELL, JJ., concur.